Citation Nr: 1758288	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 70 percent for unspecified depressive disorder (previously rated as depressive disorder due to another medical condition (TBI) with anxious distress, claimed as mood disorder, anxiety, major depressive disorder) ("acquired psychiatric disability.")

2. Entitlement to an increased rating in excess of 20 percent for lumbar spine degenerative disc disease ("low back disability.")

3. Entitlement to an increased rating in excess of 10 percent for residuals of a closed head injury (TBI).

4. Entitlement to service connection right lower extremity radiculopathy, to include as secondary to the service-connected low back disability.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) as due to service-connected disabilities.

6. Entitlement to service connection for dental disability for compensation purposes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to March 2003.              

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, with regard to all of the claims on appeal, with exception of increased rating for a psychiatric disorder.    

Thereafter, an October 2015 RO rating decision granted service connection for depressive disorder due to another medical condition (TBI) with anxious distress, claimed as mood disorder, anxiety, major depressive disorder with a noncompensable (0 percent) evaluation effective June 22, 2015.  By December 2016 rating decision, the RO increased from 0 to 70 percent that evaluation, effective June 22, 2015.  The claim for still higher schedular rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In January 2016, the Board remanded the issues of entitlement to increased ratings for a low back disability and residuals of a TBI, service connection for radiculopathy of the right lower extremity, service connection for a dental condition, and entitlement to a TDIU.  The Board directed the Agency of Original Jurisdiction (AOJ) to obtain additional records, to provide a TBI examination, and to provide a back examination.  These actions were accomplished and therefore there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Although the propriety of the assigned rating for the service-connected psychiatric disability was never formally appealed, the matter was addressed through the issuance of a December 2016 Supplemental Statement of the Case (SSOC) and plausibly arose as a symptom related to the Veteran's TBI and is therefore within the scope of this appeal.    

Moreover, in the December 2016 decision, the AOJ granted a claim previously on appeal for service connection for radiculopathy, left lower extremity with a 20 percent evaluation effective December 23, 2009.  This claim therefore is no longer on issue on appeal.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran did not have total occupational and social impairment as the consequence of his service-connected psychiatric disorder. 

2. The Veteran's low back disability did not involve limitation of forward flexion to 30 degrees of less; nor were there documented incapacitating episodes of Intervertebral Disc Syndrome (IVDS).  The back disorder likewise did not involve an exceptional or unusual disability picture as to warrant consideration of an extraschedular rating.  

3. The Veteran does not have any facet of his closed head injury residuals which meet the criteria for evaluation as TBI, as having attained facet level "2" in any component, including cognitive impairment, emotional / behavioral dysfunction, physical (neurological) dysfunction, impairment of executive functions, amongst other categories.  

4. The Veteran does not have the condition of right lower extremity radiculopathy, as confirmed by the most recent VA examination.

5. There is not present a dental disability that is recognized as compensable for VA purposes.

CONCLUSIONS OF LAW

1. The criteria are not met for a rating in excess of 70 percent for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2017).

2. The criteria are not met for a rating in excess of 20 percent for lumbar spine degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 5242 (2017).

3. The criteria are not met for a rating in excess of 10 percent for residuals of a closed head injury.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 8045 (2017). 

4. The criteria are not met to establish service connection for right lower extremity radiculopathy, to include as secondary to the service-connected disability of residuals, lumbar spine degenerative disc disease.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5. The criteria are not met to establish service connection for dental disability for compensation purposes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Psychiatric Disorder

According to VA's General Rating Formula for Mental Disorders, a 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A veteran may only qualify for a given disability rating under section 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, section 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.   

On VA general examination June 2010, there were several findings indicated 
in regard to psychiatric condition.  This examination preceded the effective date of service connection for psychiatric manifestations, but is considered for sake of providing a complete history.

Indicated by the foregoing examination, the Veteran had no history of interpersonal relationship difficulties.  He did have history of depression.  There was no history of panic attacks, substance abuse, memory problems, loss of control / violence potential, homicidal symptoms, anxiety, confusion, or suicidal symptoms.  There was sleep impairment.  There was no history of other symptoms.  The Veteran had normal affect, mood, and judgment.  There was no obsessive behavior,  There was appropriate behavior.  There were no hallucinations or delusions.  Comprehension of commands was normal.  

The Veteran underwent VA examination specifically for mental disorders in July 2015.  The diagnosis at outset was depressive disorder due to another medical condition (TBI and chronic pain), moderate with anxious distress; minor neurocognitive disorder due to TBI; alcohol use disorder in sustained full remission; opioid use disorder in sustained full remission secondary to mood disorder.  The medical diagnosis relevant to the understanding or management of the Veteran's mental health disorder consisted of TBI.  As further clarified, the symptoms were due to the depressive disorder and the TBI, as the substance abuse disorders were in sustained full remission.  It was not possible to separate the other symptoms due to the different conditions, as there was significant overlap of symptoms between the mood disorder and the cognitive disorder due to TBI (or minor neurocognitive disorder due to TBI).  The overall estimated impairment was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Regarding the Veteran's relevant social / marital / family history, the Veteran had been married for 16 years.  The Veteran and his wife reported that they were close.  They reported that they had strain in their relationship, at times, due to the Veteran's symptoms.  His wife worried a lot about him, as he often fell because of his balance issues and he had poor memory.  The Veteran had two sons.  He reported that he was close with his sons.  He reported that he did not have any friends and he rarely left his house.  He spent the majority of his time alone in his garden or garage.  Prior to military service, he graduated from high school.  He had enjoyed socializing at that time.  He worked part-time while in school, and reported that he did well at those jobs.  The Veteran's occupation was infantry, but was never deployed to a war zone.  After service, he returned to school by attending a community college in 2010.  However, he was unable to keep up with the work and he could not continue in school.  Following his military service, the Veteran attempted to work by working at several temporary jobs that he was fired from because of his temper.  At his last job, in 2008, he had a VA appointment and did not go to work, as usual.  His boss was shot in the back of the head when the Veteran was supposed to be there.  This even triggered more symptoms for him and he stopped working.  The Veteran stated that he had not been working due to his emotional and physical symptoms.  

The Veteran denied prior psychiatric history.  He reported that he had a family history of alcohol abuse.  He began having symptoms in 1998, following his head injury while in the Persian Gulf.  His symptoms increased significantly in about 1999.  He related his depression at that time due to his inability to pass the test for infantry instructor subsequent to his TBI.  He reported that his symptoms had increased due to his discharge from the Marines because of his medical issues and his increased ability to not be able to work or engage in activities he used to enjoy, as well as his impairment subsequent to his TBI.  The Veteran also had been suffering with intense chronic pain.  He attempted suicide by cutting his wrist in October 2013, and he was hospitalized for two weeks, psychiatrically.  This was a serious attempt, as he almost died.  He had not had any suicidal ideations since that time.  He felt guilty that he put his family through this.  He often thought about what happened in the Marines and he felt depressed about everything that happened there and the fact that he was medically discharged due to service-connected injuries.  However, he reported that he was depressed about being on light-duty because of medical issues for about a year prior to discharge from the Marines.  

The Veteran first began individual psychological counseling in 2012.  He had sessions about once per week or twice per month.  He had counseling sessions for about one year, as the psychologist retired the day that the Veteran attempted suicide.  He had had occasional psychological counseling sessions.  His psychologist had said that she wanted to hold off on his counseling until his pain was under control.  The Veteran found counseling to be helpful when he had more consistent treatment.  He first began medication treatment in about the same time that he began psychological treatment.  The Veteran was now being treated with Mirtazapine, Vexafenaline, Prozasin.  He reported that the medications were somewhat helpful.  The Veteran began drinking heavily and abusing prescription drugs in 2001.  

He stopped abusing drugs in 2013 and he stopped alcohol abuse in April 2014.  He abused drugs due to his emotional symptoms.  The symptoms indicated were depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, impairment of short- and long-term memory (including retention of only highly learned material while forgetting to complete tasks), difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work like setting), obsessional rituals which interfered with routine activities, spatial disorientation, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place.  

The Veteran was pleasant and cooperative during this examination.  He came to the interview with his wife.  As far as other symptoms, the Veteran reported irritability and quickness to anger.  He did not have any friends and he did not like to leave his house at all.  He did not trust anyone.  He reported that he was depressed all of the time.  He reported that he was constantly checking locks on doors and windows and he constantly checked on the kids.  He was obsessive about checking on his kids and his wife if they were not home.  He would pace if they were not home exactly when they said they would be home.  They lived close to the fire station and police station, and he became frantic about his wife and kids when he heard sirens if they were out.  The Veteran became angry and upset by events in the news that triggered his symptoms.  He was obsessive about the weather and worried about storms coming.  The Veteran's wife reported that his responses were often inappropriate and child-like.  The Veteran was considered capable of managing his financial affairs. 

The VA examiner further commented that the Veteran's mood disorder was at least as likely as not caused by the closed head injury.  The stated rationale was that the severity of the head injury caused by the two TBIs incurred in the military and the subsequent cognitive impairments, inability to work, difficulty getting along with people, and the progressive impairments caused by the TBI likely caused the claimant's depression and anxiety.  The Veteran's emotional difficulties were also caused by his chronic pain due to his service-connected injuries.  The Veteran's depression was further considered to be likely due to the depressive disorder associated with another medical condition.  It was not possible to separate the other symptoms due to the different conditions, as there is significant overlap of symptoms between the mood disorder and the cognitive disorder due to TBI.   

Having reviewed these findings, the Board considers the existing assigned 70 percent evaluation for service-connected psychiatric disability to be proper.  The Board renders this determination keeping in mind that the provisions for assignment of a 100 percent rating require very serious impairment, as both total occupational and total social impairment is necessary.  In this instance, outside of a 2013 severe exacerbation which subsided, the Veteran appears to function independently alright, and have outside interests and have good relationships with family members.  It is acknowledged the Veteran has depression, anxiety, and signs of obsessive thinking at times.  There was indication of irritability, and signs of hypervigiliance.  Overall, however, there is nothing directly indicating or suggesting a total level of occupational and social impairment.  The Veteran had one history of a suicide attempt, for which he was later treated and fully recovered, and fortunately with no re-attempt or stated suicidal ideation during the specific rating period under consideration.  

The Veteran likewise has not demonstrated any of the following constituent symptoms and manifestations that generally correspond to a 100 percent disability evaluation:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.   

There is no other indication of symptomatology of or approximating that which is needed generally to establish total occupational and social impairment.  

Accordingly, the currently assigned 70 percent rating should remain in effect.

B. Lumbar Spine Degenerative Disc Disease

Under applicable rating criteria, the Veteran's service-connected disability of the lumbar spine is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The next higher available 40 percent rating is made for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine. Id. at Note 2 and Plate V.  

Also potentially applicable is the Intervertebral Disc Syndrome rating criteria. IVDS is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The relevant rating formula provides that: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors  are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The June 2008 VA examination of the spine, while technically having occurred before the rating period, indicates that on thoracolumbar spine examination the Veteran had forward flexion to 55 degrees, pain starting at 40 degrees; extension to 20 degrees, pain starting at 15 degrees; right lateral flexion to 25 degrees, pain starting at 20 degrees; left lateral flexion to 22 degrees, pain at 15 degrees.  There was no fatigue, weakness, or lack of endurance, however, there was pain on range of motion as previously described.  The examination had to occasionally stop because the Veteran was experiencing muscle spasms.  He also had tenderness over the right paraspinal muscles, which resulted in some abnormal kyphotic posturing.  There was no notation of limitation of ambulation.  

On VA general examination June 2010, the Veteran stated the onset of his condition in service, progressively worse since then.  Treatment was medication with poor response.  Side effects were sleepiness.  Lumbar spine range of motion was flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, right and left rotation 30 degrees, no additional limitations after three repetitive movements.  There was no pain on motion.  An MRI showed discogenic degenerative change involving the L3-L4 and L4-L5 discs as discussed above.  

Another study had shown grade 1 retrolisthesis of L5 on S1 with no evidence of acute fracture.  No sclerotic or lytic vertebral lesion.  Intervertebral disc spaces were well preserved.  The diagnosis was degenerative disc disease, lumbar spine.  There were reported lumbar spine flare-ups that were severe, weekly, duration for hours, no specific precipitating factor, rest and medication alleviated pain.  

On further, separate examination of the spine, there was present in the lumbar spine onset of pain with movement, pressure on the lumbar area of the spine with spinal pain with movement.  Severity of pain was moderate, duration of pain was constant.  Frequency of pain was daily.  There was sharp radiating pain to the left leg.  There were no incapacitating episodes of spine disease.  On physical examination of the spine, there was symmetry in appearance.  Gait was slightly antalgic, slow gait, and stooped.  As far as abnormal spinal curvature, there was no gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis, cervical spine ankylosis, thoracolumbar spine ankylosis.  There was lumbar flattening.  Objective examination of the muscles of the spine indicated no spasm, atrophy, guarding, pain with motion, tenderness, weakness.  For objective abnormalities of the thoracolumbar sacrospinalis, there was spasm, guarding and tenderness; no atrophy, pain with motion or weakness.  The muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Thoracolumbar spine range of motion consisted of active motion, flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, right and left lateral rotation 30 degrees.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Lower extremity reflexes were normal.  The Veteran continued to have limitations as to the range of motion of his lumbar spine.  Range of motion was limited mostly to pain.  There was no significant note of fatigue, weakness, or lack of endurance following repetitive use.  

By March 2011 statement, the Veteran indicated that the MRI done by the VA showed retrolisthesis.  The Veteran could not completely straighten his back.  An abnormal gait did exist, as there were issues with sciatic nerve involvement.  The Veteran had such severe pain the morphine needed to be taken to get some relief.  According to the Veteran, a 40 percent rating should be granted, with the extraschedular involvement due to severe pain on movement.  

On VA examination of the thoracolumbar spine October 2016, the diagnosis given was lumbar spine degenerative disc disease, with lumbar radiculopathy of left lower extremity.  The Veteran described lower back pain since service that had gotten "a lot worse," that now also radiated down the right lower extremity to the toes.  He had intermittent numbness/tingling in both lower extremities to the feet.  The symptoms were aggravated by prolonged standing/sitting, or bending.  Pain levels and symptoms were constant level day to day, week to week.  He took Gabapentin and Baclofen for pain which helped very little and he was able to tolerate them alright.  He also had epidural injections, physical therapy, chiropractic, TENS unit, heating pad, lumbar traction.  The Veteran did not report flare-ups of the thoracolumbar spine.  There was functional loss, in that the Veteran said his back condition prevented him from prolonged standing or sitting more than 15 minutes in one position, bending, putting on his shoes and socks without assistance.  He could climb stairs but very slowly and with difficulty.  He could not drive for long periods.  

Range of motion of the thoracolumbar spine consisted of forward flexion to 60 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, right and left lateral rotation 30 degrees.  It was considered that this would impair the Veteran's ability to bend.  There was evidence of pain with weightbearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran jumped when the upper lumbar spine was palpated.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time.  The Veteran did not have muscle spasm.  He did have guarding resulting in abnormal gait or abnormal spinal contour.  Gait was slow, stiff and antalgic, and used a cane.  

Muscle strength testing was normal, with the exception of left great toe extension of 4/5.  The Veteran did not have muscle atrophy.  Reflexes were right and left knees 2+.  Right ankle 2+, left ankle 1+.  Sensory exam was normal with exception of decreased sensation to light touch of the left lower leg/ankle (L4/L5/S1); and decreased sensation feet / toes (L5).  Sensation to vibration was intact bilaterally in the lower extremities.  Straight leg raising test results were negative on the right and left sides.   

The Veteran had radicular pain and other signs and symptoms due to radiculopathy.  This consisted of left lower extremity pain, severe; left lower extremity paresthesias and/or dysesthesias left lower extremity, moderate; left lower extremity, moderate.  The Veteran did not have any other signs or symptoms of radiculopathy.  While the Veteran had pain/numbness/tingling symptoms in the bilateral lower extremities, those symptoms in the right lower extremity were more likely due to IVDS (with normal neurological exam).  Those in left lower extremity are attributed to lumbar radiculopathy (with abnormal neurological exam).  There was involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the left side.  Overall estimates of the severity of radiculopathy was right side not affected; left side moderate.   There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems / pathologic reflexes).  

The Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the previous 12 months.  The Veteran did not use any assistive devices as a normal mode of locomotion, although occasional locomotion by other methods might be possible.  Assistive devices used were braces and a cane, regularly.  The Veteran used a cane and lumbar support brace whenever not in bed.  As far as other pertinent physical findings, the pain noted on range of motion examination was manifested both by the Veteran's verbalization and by guarding (flexion, extension).  The Veteran used a cane and pushed off the chair arms to arise from sitting.  His wife assisted him in donning and removing shoes and socks.  

X-rays of the thoracolumbar spine were performed and the results documented arthritis.  The Veteran had a thoracic vertebral fracture with loss of 50 percent or more of height.  There were other significant diagnostic test findings and/or results.  An MRI of the lumbar spine, found multilevel degenerative disc disease, with moderate size L3-4 disc herniation with abutment with right L3 nerve root, small moderate size L4-5 disc herniation with impingement on the left L4 and L5 nerve roots, mild retrolisthesis of L3 on L4, and (incidental) hemangioma of L3 vertebral body.  The Veteran's lumbar spine condition can be expected to impair his ability for bending, twisting, bearing loads, or any activity requiring good balance and agility of gait.  Accommodation would be needed for frequent change of position due to pain.  He needed assistance with donning and removing shoes and socks.  

Further indicated, the MRI findings were consistent with a diagnosis of degenerative disc disease of the lumbar spine (other than the incidental finding of a hemangioma in the body of the L3 vertebra), which is a benign finding and unlikely to be contributing to the Veteran's symptoms.  The correct current diagnosis as of the time of this examination was "lumbar spine degenerative disc disease, with lumbar radiculopathy of the left lower extremity" based on neurologic findings of the exam.  The Veteran also had symptoms consistent with IVDS of both lower extremities.  The Veteran reported that pain levels and symptoms were at a constant level day to day, week to week.  He did not describe a "flare" pattern to his symptoms.  Thus an opinion as to whether his forward flexion would be "limited to 30 degrees or less" during a flare could not be rendered.  

Based on the foregoing, the Board finds that the criteria for increased evaluation for lumbar spine degenerative disease, beyond the 20 percent level, effectively have not been met.  The VA rating schedule rates the condition of residuals, lumbar spine degenerative disc disease at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  That condition is in turn evaluated under VA's General Rating Formula for Diseases and Injuries of the Spine.  Under that rating formula, a 40 percent rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less.  Indeed, the worst the Veteran's lumbar spine condition has ever been was demonstrative of forward flexion of the thoracolumbar spine to 40 degrees.  

There was no additional limitation of motion with repetitive usage, or due to other factors such as pain on use or weakness.  Elsewhere the Veteran had forward flexion measured at 60 degrees.  The examiner was unable to determine if there was diminution of motion due to functional loss, and unfortunately, the Board's review is constrained by the record before it.  Therefore, based on limitation of motion alone the criteria for increased evaluation have not been satisfied.  Moreover, the Veteran does not demonstrate anything at or approximating joint ankylosis, which is defined as the total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Likewise, the rating criteria based on IVDS do not support recovery, in terms of a rating in excess of the existing 20 percent.  Whereas the Veteran was diagnosed on at least one occasion with IVDS, he never had incapacitating episodes of the same (i.e., physician prescribed bedrest).   Furthermore, any review of the proper assigned rating for right and/or left lower extremity radiculopathy is the subject of a separate claim.  There is no other potentially ratable pathology of the Veteran's service-connected lumbar spine condition, based on the Board's review.  

The above represents application of the VA rating schedule.  However, the Veteran also claims entitlement to an increased rating for service-connected disability on the basis of extraschedular analysis under 38 C.F.R. § 3.321(b)(1).  

Under 38 C.F.R. § 3.321(b)(1), to accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the VA Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Per the Johnson holding, referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board is precluded from assigning an extraschedular rating in the first instance, without the appropriate departmental referral.  See Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

From the foregoing, the Board concludes that an extraschedular rating is not warranted.  The Veteran had at most, lumbar spasm with points of tenderness and spinal discomfort, along with the aforementioned limitation of motion.  There was nothing that inherently created an exceptional or unusual disability picture, in this regard, either as to the state of the lumbar spine disability individually, or in combination with any other presently service-connected disability.  Therefore, remand to refer this case to Director of the Compensation Service for extraschedular review under 38 C.F.R. § 3.321(b)(1) is not warranted.  

The preponderance of the evidence is unfavorable, and the claim for increased rating for lumbar spine degenerative disc disease is denied.

C. Residuals of a Closed Head Injury

The criteria for evaluating traumatic brain injury (TBI) are set forth in Diagnostic Code 8045.  That Diagnostic Code provides rating criteria for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under section 4.130 (Schedule of ratings, mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25  the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2).  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3).  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4).

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired - May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows: Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Turning to a review of the evidence, by March 2011 statement the Veteran averred that utilizing the scale given under the rating criteria for TBI, the memory, attention facet should be a "2" due to mild impairment of memory, attention and concentration.  The Veteran stated that the social interaction facet should be 1:  social interaction is more than occasionally inappropriate.  Visual spatial orientation should be a 1: the Veteran gets lost easily, has difficulty reading maps and following directions and has to use GPS to get where he is going.  Subjective symptoms should be a 2:  symptoms that moderately interfered with work, marked fatigability, headaches requiring rest periods most days and blurred vision.  According to the Veteran, these combined ratings should warrant at least a 20 percent rating, minimum.  

On VA Compensation and Pension examination May 2010 for traumatic brain injury, regarding medical history, the Veteran had two episodes of head trauma in service resulting in lacerations.  The first was while on board ship when he struck his head resulting in loss of consciousness briefly.  It also resulted in a laceration on the top of the scalp which required about 10 to 12 staples per the Veteran.  The second time was about nine years ago when he struck his head in a similar occasion on a Humvee.  The Veteran stated that he was unloading the boxes, he stood up and hit his head on the light fixture with the spikes.  He denied any loss of consciousness but he stated that he was dazed and confused.  He went to the hospital on the ship.  He had a laceration on the top of the head and he had seven staples.  The Veteran stated that these lacerations on the scalp left him with a lump on the top of his scalp after the second episode.  He was now complaining of headaches since the first injury.  He denied any history of headaches prior to that.  The severity rating of TBI at the time of injury was mild.  The condition had stabilized.  With regard to the Veteran's symptomatology, the frequency of headaches was once a week.  Some were mild, some were severe.  During the mild headaches, the pain level was 4 to 5/10 and it lasted for about two hours.  The mild headaches were located in the back of the head.  The severe headaches were twice on an average in a month.  The headache was all over the head.  The pain level was 10/10 and duration was three to four hours.  The severe headaches were associated with photophobia.  They were relieved by taking Tylenol, applying an eye patch to cover the eyes, and applying a cold washcloth on the head.  The precipitating factors were bright light.  The aggravating factors were sunlight.  Relieving factors were taking Tylenol, applying the eye patch to cover the eyes and applying the cold washcloth on the head.  

It was a tension type of headache.  The headaches were not prostrating in nature.  Ordinary activity was possible.  The Veteran was complaining of dizziness when he had a severe headache.  There was no weakness or paralysis.  There was sleep disturbance, however, it was not related to the traumatic brain injury.  He stated that he could not sleep more than two to three hours due to the low back pain.  However, he took day naps for two to three hours during the daytime.  There was mild fatigue.  There was no malaise.  He was independent in mobility.  He denied any imbalance.  He was independent in ambulation.  He was not using any assistive devices for walking.  As for memory impairment, the Veteran reported that his wife said that he had memory loss, but he did not believe that he had memory loss.  It was short-term memory and mild.  Other cognitive problems were decreased attention, difficulty concentrating.  There was no difficulty with executive functions (speed of information processing, goal setting, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they were not productive).  There were no speech or swallowing difficulties.  There was no pain related to the head injury.  There were no bowel and bladder problems.  As to psychiatric symptoms, the Veteran indicated that he was diagnosed with depression since 2003 and was taking the medications.  As for sensory changes, such as numbness or paresthesias, the Veteran was complaining of intermittent tingling, numbness in the left lower extremity secondary to the low back pain.  It was not related to the traumatic brain injury.  He was complaining of blurring of vision when he had severe headaches.  He was complaining of decreased hearing in both ears for the past four to five years, and ringing in the ears since he was in the service.  There was no decreased sense of taste or smell.  There were no seizures.  There was hypersensitivity to the light, not to sound.  Neurobehavioral symptoms did not include irritability or restlessness, symptoms of autonomic dysfunction, or symptoms of endocrine dysfunction or cranial nerve dysfunction.  The course of symptoms was stable.  The effect on employment was that the Veteran had not been employed for the past three years.  The effect on routine daily activities was that he was independent in all routine daily activities.  There was no effect of the TBI on the activities of daily living.  

On physical examination, motor strength was grade 4 to 5/5 in all four extremities.  Muscle tone and reflexes were normal.  Deep tendon reflexes were 2+ and equal bilaterally.  There was no muscle atrophy or loss of muscle tone noted.  There was no sensory impairment noted.  As for gait and cerebellar, the Veteran was ambulating at a slow pace with trunk in forward bending position due to the low back pain.  It was not related to the traumatic brain injury.  There were no imbalance, tremor, or fasciculations noted.  Finger-to-nose coordination was intact.  Heel-to-shin-to-toe coordination was intact.  Tandem gait, unable to test due to the low back pain.  Romberg sign was negative.  Normal examination of the autonomic nervous system.  Cranial nerves II to XII were grossly intact.  There was no cognitive impairment.  A mini-mental status examination showed no problem with memory, concentration, attention, executive function.  On orientation, he was oriented times three.  Registration was intact to attention and calculation.  He was able to do serial 7 subtractions.  He was able to spell words forward and backward correctly.  He had good recall.  He showed basic language skills.  The total score was 30/30.  Psychiatric manifestations were that he was complaining of depression and he was on treatment for depression since 2003, per the Veteran.  Vision and hearing screening was normal.  There were no areas of skin breakdown due to neurologic problems.  There was no endocrine or autonomic dysfunction.  There were two scars on the head, from having sustained the two lacerations on the scalp.  There was no pain, skin breakdown, or other problems.  There were no limitations on routine daily activities or employment due to the scar or disfigurement.  The scar was not painful on examination, not adherent to the underlying tissue, without skin breakdown, superficial, without limitation of motion or other limitation of function.  

As to memory, attention, concentration, executive functions, the Veteran complained of mild memory loss such as having difficulty in remembering names of new acquaintances, attention, concentration, but without objective evidence on testing.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place and situation.  Motor activity consisted of intact motor and sensory system.  Motor activity was normal.  Visual spatial orientation was normal.  There were three or more subjective symptoms that might interfere with the work, instrumental activities of the daily living or work, family or other close relationships.  Examples of findings that might be seen at this level of impairment were mild-to-moderate headaches once a week.  Hypersensitivity to the light.  There were one or more neurobehavioral effects that occasionally interfered with workplace interactions, social interaction, or work but did not preclude them.  Examples of neurobehavioral effects were irritability and moodiness.  For purpose of communication, there was ability to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  There were no diagnostic or clinical tests done.  The diagnosis was status post closed head injury; status post scalp laceration times one with residual scar on the vertex of the scalp.  The Veteran was capable of managing his financial affairs for VA benefit purposes.  

As indicated on a contemporaneous VA Medical Center (VAMC) consult, the assessment was that of mild traumatic brain injury in 1996-97 with loss of consciousness of several minutes and posttraumatic amnesia of several minutes with resultant scalp laceration on the top of the head requiring seven staples and most likely resolved at this time.  There was also mild concussion without loss of consciousness in late 1998 with scalp laceration requiring 10+ staples on the top of the head and most likely resolved at this time.  There was also present depressive disorder, mood disorder, subjective short-term memory issues.  

On re-examination for TBI October 2016, the following symptoms were indicated.  The Veteran had objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The Veteran would often get unfocused with directions as in going to a store, forgot that kids were supposed to do, not able to recall what he was supposed to get from store.  Judgment was normal.  Social interaction was routinely appropriate.  Always oriented to person, time, place and situation.  Motor activity was normal.  Visual spatial orientation was normal.  As for subjective symptoms, that mildly interfered with work, these symptoms occurred two to three times per week, lasting three hours, sensitivity to light, sound, stayed in dark room for two to three hours, entire head was location of pain and discomfort.  There were one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them.  There was ability to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  Some of the Veteran's residual condition attributable to traumatic brain injury impacted his ability to work, including inability to focus, memory lapses, inability to recall dinner.  The Veteran did have a co-existing separate psychiatric condition as well 
as TBI.  The Veteran's TBI includes cognitive impairment with memory lapses and recall.  He was unable to focus properly.  He forgot directions to get to the store, and he was verbally aggressive.  The Veteran's communication, consciousness, and motor activity were normal at this time.  

Having reviewed the foregoing, and for purposes of accurately rating the Veteran's service-connected residuals of TBI, the Board summarizes the Veteran's general symptoms listed in turn.

Regarding the headaches related to a TBI, the frequency of headaches was once a week.  Some were mild, some were severe.  During the mild headaches, the pain level was 4 to 5/10 and it lasted for about two hours.  The mild headaches were located in the back of the head.  The severe headaches were twice on an average in a month.  The headache was all over the head.  The pain level was 10/10 and duration was three to four hours.  The severe headaches were associated with photophobia.   

There was reported some occurrence of memory loss, however, it was short-term memory loss and mild.  Mild memory loss included having difficulty in remembering names of new acquaintances, attention, concentration, but without objective evidence on testing.  Other cognitive problems were decreased attention and difficulty concentrating.  The Veteran would often get unfocused with directions, and had some other cognitive issues, but otherwise that was mild functional impairment.  

(Many of the symptoms, like low back pain and radiculopathy, were indicative of the back disorder.  The Veteran has also had a depressive disorder, but this was indicated to exist separately from the TBI.)  

There were one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them.  While the exact nature of these problems were unspecified by the 2016 VA examiner, it is clear that the impact upon the Veteran's employability and functional capacity was limited to none.  

This constitutes the nature and extent of the Veteran's current symptoms.  Overall, the Board does not find that the Veteran has any more than level 1 impairment in each of the specified categories of impairment for purposes of evaluating a TBI under the rating schedule -- this includes cognitive impairment, impairment of judgment, memory impairment, etc.  Under the VA rating criteria, if the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  That rating standard not met, the existing 10 percent disability evaluation is continued.   

D. Service Connection for Right Lower Extremity Radiculopathy

Service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

If there was a chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

On a prior VA examination of the spine June 2008 a neurologic examination indicated that sensory examination was intact, motor examination was normal, there were normal reflexes, the Veteran had a negative Lasegue's sign.  

On VA general examination June 2010 the Veteran's right lower extremity sciatic nerve was normal.  There were no dysesthesias.  The Veteran had normal vibration, position sense, pain or pinprick, light touch.  Detailed motor examination was consistent throughout the lower extremities.  Muscle tone was normal.  There was no muscle atrophy.  

The 2016 VA examination of the lower back, previously cited in full, is encapsulated to the extent relevant to right lower extremity radiculopathy.  On that examination, the Veteran had radicular pain and other signs and symptoms due to radiculopathy.  This consisted of left lower extremity pain, severe; left lower extremity paresthesias and/or dysesthesias left lower extremity, moderate; left lower extremity, moderate.  The Veteran did not have any other signs or symptoms of radiculopathy.   

Having reviewed this record, the Board must deny the claim.  There is no reasonably indicated finding of right lower extremity radiculopathy.  The Veteran may have competently reported some numbness and tingling to the region.  Lay statements can be competent evidence of a diagnosis in certain situations, including when describing symptoms that support later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, further medical inquiry by a qualified physician did not show the presence of that condition.  

In order to establish a claim for service connection for VA purposes, there must be established a current disability.  See generally, Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

The presence of right upper extremity radiculopathy as a current disability has not been demonstrated in this case, and consequently, the claim for service connection for this condition cannot be legally established.  

The preponderance of the evidence unfavorable to the claim, it must be denied. 

E. Dental Disability for Compensation Purposes

Turning to the matter for service connection for dental, mouth or jaw disability, this is limited to a claim for compensation.  It does not involve an additional claim for VA outpatient treatment.   

Under VA law, service-connected compensation for loss of teeth or other dental disorder requires that there have manifested loss of substance of body of the maxilla or mandible, or of the soft tissue surrounding that region from trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Codes 9913 (provision of VA rating schedule on compensation for dental disability). 

The Veteran's primary contention here is that his service-connected gastroesophageal reflux disease (GERD) and hiatal hernia brought upon the erosion of his teeth.  

Upon VA examination in August 2010, the Veteran stated that he had esophageal erosive esophagitis and hiatal hernia.  He stated that he frequently vomited due to the hiatal hernia, 6 to 10 times daily for 2.5 years.  He reported that he has surgery to treat the hiatal hernia in 2002.  The Veteran had improved since the surgery and no longer would vomit.  There was no history of hospitalization or surgery, no history of trauma to the teeth.  There was history of difficulty in chewing.  Frequency was always.  Extent was for all food.  There was history of pain, all teeth, severe, constant or nearly so.  There was history of difficulty in opening mouth.  There was no history of difficulty in talking.  On physical examination there was no loss of bone of the maxilla; no malunion or nonunion of the maxilla; no loss of bone of the mandible; no nonunion of the mandible; no malunion of the mandible; no loss of motion at the temporomandibular articulation; no loss of bone of the hard palate; no evidence of osteoradionecrosis; no evidence of osteomyelitis; no tooth loss due to loss of substance of body of maxilla or mandible; no speech difficulty.  

The examiner did not believe that the process the Veteran had identified was actually going on.  The examiner stated that generally, frequent exposure of stomach acid to the dentition could cause eroding of enamel making the dentition susceptible to dental caries.  Erosion from stomach acid was typically observed on the lingual surfaces of the teeth but this pattern could be based on the habits of the patient.  Erosion from external substances occurred on the facial aspect of the dentition such as from lemons and methamphetamines.  The Veteran presented with multiple missing teeth and extensive caries on the facials of maxillary anterior dentition.  This was suggestive of methamphetamine abuse, however the Veteran denied use of methamphetamines.  The opinion given was:  based on this reasoning, the dental disease was less likely as not (less than 50 percent probability) caused by or a result of gastroesophageal reflux.  The Veteran's current dental condition was more likely than not a result of chronic neglect of dentition.  

An internet journal article provided by the Veteran back in year 2011 is entitled "How Gastric Reflux Disease Promotes Tooth Decay, Periodontal Disease" and stated the general finding that if a person lived with complications of a gastrointestinal disorder, there could be a marked risk for complications associated with tooth decay for which one might not be prepared.  When in particular GERD was not well managed, tooth decay would often manifest as white spots on the teeth which represented a demineralization of the teeth due to gastric acids that had come back into the mouth and mixed into the saliva.  Gastric stomach acid had a pH level that was very acidic, typically between level 1 and 3.  Therefore, if one had stomach acid that was regularly spilling into the esophagus and saliva, they could expect that the teeth would be adversely affected over a long period of time.  To encourage healthy teeth when living with GERD, it was considered important to not only work to minimize GERD complications but to promote tooth health with prior diet and vitamin supplements.  

The Board must deny the instance claim for service connection.  It is observed, the VA dental examiner did not find that the Veteran's gastrointestinal difficulties were the cause of his dental problems.  What is dispositive for purposes of the claim, however, is that the Veteran does not have a compensable VA dental disability.   The alleged condition involves the loss of and/or damage to the teeth. However, there is not presently any medical condition of, or approximating, loss of substance of body of the maxilla or mandible, or of the soft tissue surrounding that region from trauma or disease such as osteomyelitis.  Thus, there is not a clinical condition that is deemed disabling for VA purposes and under the provisions of the rating schedule.  

Accordingly, the evidence does not support recovery and the claim is denied.


ORDER

An increased rating in excess of 70 percent for unspecified depressive disorder (previously rated as depressive disorder due to another medical condition (TBI) with anxious distress, claimed as mood disorder, anxiety, major depressive disorder), is denied.

An increased rating in excess of 20 percent for lumbar spine degenerative disc disease is denied.

A rating in excess of 10 percent for residuals of a closed head injury is denied.

Service connection right lower extremity radiculopathy, to include as secondary to the service-connected disability of residuals, lumbar spine degenerative disc disease, is denied.

Service connection for a dental disability for compensation purposes is denied.


REMAND

With regard to a TDIU, the Veteran's formal application (VA Form 21-526) received December 2009 indicated that he had not worked since 2007 as the consequence of his lower back condition and other physical disabilities.  

Upon VA Compensation and Pension examination of June 2010, it was indicated that the Veteran had not been able to work full time since leaving the service in 2003.  The Veteran was physically able to function in an occupational environment due to his service-connected and nonservice-connected disabilities.  
 
However, the Veteran has since been adjudicated service-connected for several additional disabilities, including residuals of a TBI, sleep apnea, and migraines.  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, the record is not sufficient for the Board to decide the claim.  

The Board notes that a combined 100 percent disability rating went into effect on June 22, 2015.  However, the issue of entitlement to a TDIU did not become moot after that date.  Instead, the Board must determine whether any one of the Veteran's service-connected disabilities can serve as the basis for a TDIU for the purposes of addressing special monthly compensation (SMC) under 38 U.S.C. 1114(s).  

Accordingly, the claim is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician.  The claims folder must be made available for the examiner to review.  

Based on a review of the claims file, the examiner must provide a functional assessment of each of the Veteran's individual service-connected disabilities on his ability to work, without consideration of his age or nonservice-connected disabilities.  The requested opinion must also take into consideration the relevant employment history and educational history. 

The Veteran's service-connected disabilities are: unspecified depressive disorder, central sleep apnea, migraines, a lumbar spine disability, left lower extremity radiculopathy, residuals of a right elbow strain, residuals of left knee patellofemoral syndrome (PFS), residuals of right knee PFS, residuals of a left ankle sprain, residuals of a right ankle sprain, tinnitus, residuals of a closed head injury, residuals of left thumb dislocation, gastroesophageal reflux disease (GERD), scars on the scalp, left shin, and lumbar spine, and hemorrhoids.  

The examiner must provide all findings, along with a complete rationale for any opinions provided.

2. Review the claims file.  If any of the directives of this remand have not been implemented, take corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Readjudicate the claim for TDIU based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


